MEMORANDUM ***
Lidia G. Bistrika appeals pro se from the district court’s order denying her motion for reconsideration and motion for appointment of counsel in her employment discrimination action brought under state law. We dismiss the appeal for lack of jurisdiction because the challenged order is not immediately appealable. See Mohawk Indus., Inc. v. Carpenter, 558 U.S. 100, 106-07, 113, 130 S.Ct. 599, 175 L.Ed.2d 458 (2009) (discussing collateral order doctrine, and reiterating “that the class of collaterally appealable orders must remain narrow and selective in its membership”); Wilborn v. Escalderon, 789 F.2d 1328, 1330 & n.2 (9th Cir. 1986) (holding an order denying the request for appointment of counsel under 28 U.S.C. § 1915 not immediately appealable).
DISMISSED.

 pjjjg disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.